Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00113-CR

                                   Joshua Gabriel GOFF,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-12-088
                        Honorable M. Rex Emerson, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellate counsel’s motion to withdraw is GRANTED. Any other pending motions
for relief are DENIED.

       SIGNED October 14, 2015.


                                              _____________________________
                                              Patricia O. Alvarez, Justice